Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1170*—when injunctive relief not granted. Where a contract for personal services expired by afflux of time prior to opinion filed by the Appellate Court on appeal in a suit to enjoin certain defendants from inducing the parties whose services were so contracted for from breaking such contract, held that it would be a work of supererogation for the Appellate Court to grant such injunction. 2. Injunction, § 140*—when injunctive relief will not he granted. A court of equity will not enjoin the publication of either a slander or a libel, nor grant relief by injunctional proceeding for torts committed in the past. 3. Contracts, § 4*—what constitutes an oral contract. A contract partly in writing and partly oral is by legal interpretation an oral contract. 4. Contracts, § 4*—when contract deemed to he in writing. A contract is not in writing unless the parties thereto as well as its terms and provisions can be ascertained from the contract itself. 5. Contracts, § 148*—when contract for services is void as against public policy and in restraint of trade. A contract for the personal services in the sale of certain goods, held defective for want of mutuality of remedy and of obligation, and its restrictive covenant as to territory without limitation void as against public policy and in restraint of trade.